The opinion of the court was delivered,
by Lowrie, C. J.
This case raises a question of great importance in a numerous class of small cases. The Arbitration Act of 1810 gave us the rule that a plaintiff appealing and not finally recovering “ a sum greater or a judgment more favourable than the report of the arbitrators,” and a defendant appealing and not reducing the sum or making the final judgment less favourable to the plaintiff, shall suffer by losing or paying costs. In other words, he that does not gain by his appeal, must lose costs by taking it. A somewhat similar provision is made in the *114Hundred Dollar Act of 1810, and also in the Act of 28th March 1820, § 9 (7 Sm. L. 810,) relative to appeals from justices of the peace, and the very language quoted above is applied to such appeals in the Act of 9th April 1883, and to appeals from awards in the Act of 16th June 1836.
These were very salutary regulations for repressing a litigious spirit. But the principle was put into its best form in the Act of 9th April 1833, which intended to prevent appeals from justices, by allowing the defendant' to offer a judgment for the amount admitted by him to be due, and by putting the costs of the appeal on the plaintiff, if he should not accept the offer, and should not finally “ recover a greater amount.” In other words, if the plaintiff refused an offer of a judgment for such an amount as the event shows he ought to have accepted, he shall pay the costs of the appeal.
Nothing can be more just. And it was a very necessary means of preventing the small tyranny of plaintiffs and of magistrates in asking and giving judgments for a few dollars more than was really due, when the defendant could not appeal so as to have the judgment corrected, because he would have to pay more costs on the appeal than the correction would amount to. Such injustice is well corrected by imposing on the plaintiff the duty of accepting a just offer, or of taking the risk of going further.
Now we have no doubt at all that the record shows that the defendant, before appealing, made an offer of complete justice to the plaintiff, and that the plaintiff did not “recover a greater amount” than the offer. In its figures on the record, it is greater; but treating the offer according to its legal effect, it is greater than the judgment recovered. The defendant offered a judgment for $50 and costs, and by our law all judgments bear interest. If the offer had been accepted, the plaintiff would have had' a judgment with interest from 3d April 1857, which would have amounted to $58.83 at the time the plaintiff obtained his judgment in court for $57.40.
This mode of making the comparison between the offer and the subsequent judgment, is perfectly simple in its justice. It is the way we always equalize or compare obligations that differ in dates. We do not go out of the record to make the comparison, and we could not do so without opening a hew field of litigation. The offer was of $50 and interest, for the law adds the interest. We do not speculate about whether the arbitrators added interest after the appeal in making up their award; but simply decide as matter of law, and of fact too, that the offer is greater than the award, when we bring them together at one date.
If we should compare the amounts together without regard to time and the interest on the judgment offered, we shall falsify *115one of the quantities of the equation, and should compel the defendant in all cases to offer more than is due, in order to provide by guess against the uncertain delay of the final judgment; and this surely was not intended by the law. We have said this much in order to show that the reasoning in Haines v. Moor-head, 2 Barr 65, on similar words of another statute (1836, taken from 1810, and both repealed), ought not to be applied here.
Judgment reversed as tb the costs since the appeal, and judgment for the defendant below for these, and record remitted.